ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Exhibit 21.1 Subsidiaries of Registrant • Fixed Income Discount Advisory Company, Delaware corporation • RCap Securities, Inc., Maryland corporation • Annaly Middle Market Lending LLC, Delaware limited liability company • Annaly Commercial Real Estate Group, Inc., Maryland corporation • Annaly CRE L LLC, Delaware limited liability company • Annaly CRE LLC, Delaware limited liability company • NLY 2014-FL1 Depositor LLC, Delaware limited liability company • Annaly CRE Sub Holding LLC, Delaware limited liability company • Annaly CRE Sub Holding 2014-FL1 LLC, Delaware limited liability company • Annaly CRE Holdings LLC, Delaware limited liability company • ACREG SF PE I LLC, Delaware limited liability company • ACREG SF PE II LLC, Delaware limited liability company • ACREG E66 PE I LLC, Delaware limited liability company • ACREG PA PE I LLC, Delaware limited liability company • Annaly MD PE I LLC, Delaware limited liability company • CreXus S Holdings (Holdings Co) LLC, Delaware limited liability company • CHPHC Holding Company LLC, Delaware limited liability company • CHPHC Hotel I LLC, Delaware limited liability company • CHPHC Hotel II LLC, Delaware limited liability company • CHPHC Hotel III LLC, Delaware limited liability company • CHPHC Hotel V LLC, Delaware limited liability company • CHPHC Hotel VII LLC, Delaware limited liability company • CHPHC Hotel VIII LLC, Delaware limited liability company • CHPHC Hotel IX LLC, Delaware limited liability company • CHPHC Hotel X LLC, Delaware limited liability company • Annaly Net Lease Holdings LLC, Delaware limited liability company • Crexus AZ Holdings 1 LLC, Delaware limited liability company • Crexus NV Holdings 1 LLC, Delaware limited liability company • Shannon Funding LLC, Delaware limited liability company • Truman Insurance Company LLC, Missouri limited liability company • FIDAC FSI LLC, Delaware limited liability company • FIDAC Housing Cycle Fund LLC, Delaware limited liability company • FHC Master Fund Ltd., Cayman Islands exempted company • Annaly Funding LLC, Delaware limited liability company • Annaly Funding TRS LLC, Delaware limited liability company
